IN THE SUPREME COURT OF THE STATE OF NEVADA


                RONALD FERLINGERE,                                      No. 69027
                                Appellant,
                            vs.
                MA IMEE BURKHOLDER,                                             FILED
                                            Respondent.
                                                                                 JAN 1 2 2016
                                                                              TRACIE K. LINDEMAN
                                                                           CLERK OF SUPREME COURT
                                                                           BY   _Size-4.Sk_
                                                                                 DEPUTY CLER
                                      ORDER DISMISSING APPEAL
                            This is a pro se appeal from an order extending a protective
                order against domestic violence. Second Judicial District Court, Washoe
                County; Connie J. Steinheirner, Judge.
                            Our preliminary review of the documents submitted to this
                court pursuant to NRAP 3(g) reveals a jurisdictional defect. Specifically, it
                appears that the judgment or order designated in the notice of appeal is
                not substantively appealable.         See NRAP 3A(b). This court has
                jurisdiction to consider an appeal only when the appeal is authorized by
                statute or court rule. Taylor Constr. Co. v. Hilton Hotels, 100 Nev. 207,
                678 P.2d 1152 (1984). No statute or court rule provides for an appeal from
                an order extending a protective order. Accordingly, we conclude that we
                lack jurisdiction, and we
                            ORDER this appeal DISMISSED.



                                           1-1
                                        Hardesty
                                                    0_,tfrea42 \




                Saitta
SUPREME COURT
      OF
    NEVADA

(0) 047A   e
                   cc:   Hon. Connie J. Steinheimer, District Judge
                         Ronald Dennis Ferlingere
                         Ma Imee Burkholder
                         Washoe District Court Clerk




SUPREME COURT
        OF
     NEVADA


(0) 1947A    et.                                       2